Citation Nr: 9914463	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-33 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
April 1947 and from July 1948 to March 1969.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO), and 
it was remanded in July 1997 for additional development.  


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease is shown to have 
been initially manifested during the veteran's active 
military service.  

2. A death certificate shows that the veteran had died on 
January [redacted], 1996, and that the immediate cause of 
death was carcinoma of the lung 

3. It is as likely as not that the veteran's carcinoma of the 
lung is proximately due to or the result of chronic 
obstructive pulmonary disease that began in service.  
 


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was incurred in 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303(d) (1998).  

2.  The veteran's fatal carcinoma of the lung is proximately 
due to or the result of a disability incurred in military 
service.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran developed chronic 
obstructive pulmonary disease during his military service, 
which materially contributed to the development of the 
carcinoma of his lungs that caused his death.  The Board 
finds that this claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) because there is evidence that the 
veteran had chronic obstructive pulmonary disease in service 
and thereafter, and a private physician has stated that the 
lung cancer that caused the veteran's death might well have 
been related to the chronic obstructive pulmonary disease.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical opinion need not be expressed 
in terms of certainty in order to serve as the basis for a 
well-grounded claim (Lathan v. Brown, 7 Vet. App. 359, 366 
(1995)), and it indicated in Molloy v. Brown, 9 Vet. App. 
513, 516 (1996) that the use of the word "could" does not 
render a medical opinion without any probative value.  All 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown .  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  

Review of the veteran's service medical records does not 
reveal any evidence of pulmonary disability at the time he 
initially entered military service in January 1945.  He was 
treated for pneumonia in September 1955.  While a chest X-ray 
taken at an October 1968 medical examination in conjunction 
with a Medical Board proceeding showed no evidence of active 
disease, a February 1969 Physical Evaluation Board proceeding 
noted chronic, moderately severe bronchitis with beginning 
emphysema, supported by pulmonary function tests but with a 
normal chest X-ray.  

Postservice medical evidence shows that a report of private 
hospitalization from May to June 1989 noted several diagnoses 
for the veteran, including long-standing chronic obstructive 
pulmonary disease.  A November 1989 private medical records 
also noted a diagnosis of chronic obstructive pulmonary 
disease.  A November 1994 medical statement from M. Landers, 
M.D., indicated that the veteran had had several long-
standing problems, including emphysema and chronic 
bronchitis.  An August 1997 medical statement from G. 
Luketic, M.D., a pulmonary specialist who had reviewed the 
veteran's claims file, indicated that the veteran had chronic 
obstructive pulmonary disease when he was in military 
service.  

Based on the above service and postservice clinical findings, 
the Board finds that the evidence demonstrates that the 
appellant developed chronic obstructive pulmonary disease 
while in service, and that he continued to receive treatment 
for the disease until his death in January 1996.  Therefore, 
if the evidence establishes that the veteran's service-
incurred chronic obstructive pulmonary disease was a material 
factor in causing his death, service connection shall be 
warranted for the cause of death.  

A copy of a January 1996 death certificate shows that the 
appellant died on January [redacted], 1996, and that the 
cause of death was carcinoma of the lung.  The interval 
between onset and death was listed as four months.  

In an April 1996 medical statement, M. Landers, M.D., an 
internist, indicated that the veteran's lung cancer "may 
well have been related to his chronic obstructive pulmonary 
disease."  

As a result of the April 1994 medical statement from Dr. 
Landers, the Board requested a medical opinion from a VA 
pulmonary specialist as to whether it was as likely as not 
that the veteran developed chronic obstructive pulmonary 
disease in service and, if so, whether it was as likely as 
not that the fatal carcinoma of the lung was proximately due 
to or the result of that chronic obstructive pulmonary 
disease.  In response to the Board's request, G. Luketic, 
M.D., reported in his August 1997 medical statement that his 
evaluation of the claims file revealed that the veteran had 
chronic obstructive pulmonary disease already at the time he 
was in service, and that, "[w]hile fatal carcinoma of the 
lung is not frequent end result of chronic obstructive 
pulmonary disease, in people who also smoke, this is rather 
common."  

The Board has considered the above opinion from the VA 
pulmonary specialist, along with the April 1996 medial 
statement from Dr. Landers and a subsequent statement from 
Dr. Landers in July 1998, in which he indicated that the 
veteran had had chronic obstructive pulmonary disease, 
bronchitis, cerebrovascular disease, coronary artery disease, 
congestive heart failure, and squamous cell carcinoma that 
was metastatic at the time of discovery, and that his death 
was related to all of those difficulties.  As the medical 
opinion from the pulmonary specialist stated that carcinoma 
of the lung frequently occurred when patients had chronic 
obstructive pulmonary disease and also smoked, we find that 
there is at least an approximate balance between the positive 
and negative evidence with regard to the appellant's claim. 
Because a claimant is extended the benefit of the doubt when 
the evidence is in equipoise under 38 U.S.C.A. § 5107(b), the 
Board finds that service connection is warranted for the 
cause of the veteran's death.  


ORDER

Service connection is granted for the cause of the veteran's 
death.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

